DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	Claims 1-24 and 26-33 are allowed over the prior art of record as amended by the applicant on 02/24/2021.
3.	The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure or method recited in independent claims 1, 9, 13, 18, and 28.
4.	The closest prior art of record is Chappa (USPN 8,668,667).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a system or method comprising a tube comprising:
a body including a lumen bounded at least in part by an outer wall of the body,
said lumen comprising a vent joined to a manifold and configured to allow air to escape from the lumen as the lumen is being filled with oil, wherein an increase in oil pressure is prevented and oil is prevented from escaping through said vent.
Specifically, regarding independent claims 1, 9, 13, 18, and 28, the prior art to Chappa, either alone or in combination, fails to disclose or render obvious the specific structural, method, and/or functional features as claimed;
wherein the outer wall being made of a material selected to allow oil to leach through the outer wall of the body and onto an outer surface of the outer wall of the body in a process involving an interaction between the outer wall material and the oil, to form a coating on the outer surface of the outer wall of the body.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/13/2021